Citation Nr: 0940214	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from March to September of 
1958, from May 1964 to May 1967, and from November 1990 to 
February 1991.  The Veteran also had service in the Georgia 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The case was previously remanded 
in November 2003 and June 2006.

At the time of the June 2006 remand, the appeal also included 
a claim for service connection for posttraumatic stress 
disorder (PTSD).  However, this claim was later granted in a 
December 2007 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following recertification of this case back to the Board 
subsequent to the June 2006 remand, the Board received 
additional medical evidence from the Veteran in August 2009.  
This evidence consists of a medical opinion from the 
Veteran's private doctor, dated in July 2009.

Under 38 C.F.R. § 20.1304(c) (2008), any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board, as well as any such evidence referred 
to the Board by the agency of original jurisdiction (AOJ), 
must be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  Such a 
waiver must be in writing or, if a hearing on appeal is 
conducted, the waiver must be formally and clearly entered on 
the record orally at the time of the hearing.  Evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues.

In view of 38 C.F.R. § 20.1304(c) and the clear relevance of 
the July 2009 medical opinion, the Board contacted the 
Veteran's representative as to the question of waiver.  In 
September 2009, the representative indicated in writing that 
the Veteran would waive his right to AOJ review only if 
certain circumstances were met.  Upon a review of the record, 
the Board has determined that the most appropriate action at 
the present time would be to remand this case so that the RO 
or AMC has the opportunity to review and consider the newly 
submitted evidence.

Accordingly, the case is REMANDED for the following action:

After a review of the noted July 2009 
doctor's opinion, the Veteran's claim 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




